Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 6-9, 13, 17, 21 and 23 are pending in this application.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 6-9, 13, 17, 21 and 23 remain allowed.  The information disclosure statement filed on 5/10/2021 has been considered.  The office action listed on the IDS discusses TW 201035685 which has been considered previously by the examiner.  The Taiwanese patent document teaches a process of exposing, developing and rinsing to form a resist pattern.  It is taught that the developer and rinsing solution can be one or more organic solvent.  The office action refers to Example 19 which uses two organic solvents in a ratio of 25/75 (all of the other examples use one organic solvent as the developer and one organic solvent as the rinsing solution).  Claim 1 of the current application recites that the ratio of organic solvents in the treatment liquid are in a ratio of 60:40 to 90:10.  Results in Tables 9-11 of the current application show that the treatment liquid in a range of ratios of the organic solvents of 60:40 to 90:10 simultaneously suppress resist pattern collapse and omission failure in the resist pattern.  This simultaneous suppression is not taught by the Taiwanese patent document.  As shown by the data in the current application it would not have been .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

								/Kathleen Duda/

KATHLEEN DUDA
Primary Patent Examiner
Art Unit 1737